Name: 2000/367/EC: Commission Decision of 3 May 2000 implementing Council Directive 89/106/EEC as regards the classification of the resistance to fire performance of construction products, construction works and parts thereof (notified under document number C(2000) 1001) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  environmental policy;  documentation;  building and public works;  technology and technical regulations
 Date Published: 2000-06-06

 Avis juridique important|32000D03672000/367/EC: Commission Decision of 3 May 2000 implementing Council Directive 89/106/EEC as regards the classification of the resistance to fire performance of construction products, construction works and parts thereof (notified under document number C(2000) 1001) (Text with EEA relevance) Official Journal L 133 , 06/06/2000 P. 0026 - 0032Commission Decisionof 3 May 2000implementing Council Directive 89/106/EEC as regards the classification of the resistance to fire performance of construction products, construction works and parts thereof(notified under document number C(2000) 1001)(Text with EEA relevance)(2000/367/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Articles 3, 6 and 20 thereof,Whereas:(1) Article 3(2) and (3) of Directive 89/106/EEC state that, in order to take account of different levels of protection for the construction works that may prevail at national, regional or local levels, each essential requirement may give rise to the establishment of classes of the interpretative documents. Those documents have been published as the Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC(3).(2) Paragraph 4.2.1 of interpretative document No 2 justifies the need for different levels of the essential requirement "Safety in case of fire" as a function of the type, use and location of the construction work, its layout and the availability of the emergency facilities.(3) Paragraph 2.2 of interpretative document No 2 lists a number of interrelated measures for the satisfaction of the essential requirement "Safety in case of fire" that together contribute to define the fire safety strategy that can be developed in different ways in Member States.(4) Paragraph 4.3.1.3 of interpretative document No 2 identifies one of these measures prevailing in Member States that relates to the resistance to fire performance of construction products and/or parts of construction works.(5) To enable the resistance to fire performance of construction products and construction works or parts thereof to be evaluated, the harmonised solution consists in a system of classes that is included in interpretative document No 2.(6) This system of classes has been adapted to technical progress in a mandate from the Commission to the European standardisation bodies, CEN and Cenelec.(7) Article 6(3) of Directive 89/106/EEC states that the Member States may determine the performance levels to be observed in their territory only within the classifications adopted at Community level and only subject to the use of all or some classes or one class.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The classification system adopted at Community level for the resistance to fire performance of construction products, construction works and parts thereof shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 May 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ C 62, 28.2.1994, p. 1.ANNEXDEFINITIONS, TESTS AND PERFORMANCE CRITERIAThe relevant definitions, tests and performance criteria are fully described in, or referenced from, the European standards referred to in this Annex.SYMBOLS>TABLE>Notes1. The following classifications are expressed in minutes unless otherwise specified.2. The European standards EN 13501-2, EN 13501-3 (classification) and EN 1992-1.2, EN 1993-1.2, EN 1994-1.2, EN 1995-1.2, EN 1996-1.2, EN 1999-1.2 (Eurocodes) referred to in this Decision shall be subject to the same safeguard procedures as described in Article 5(1) of Directive 89/106/EEC.CLASSIFICATIONS1. Load-bearing elements without a fire separating function>TABLE>2. Load-bearing elements with a fire-separating function>TABLE>>TABLE>3. Products and systems for protecting load-bearing elements or parts of the works>TABLE>>TABLE>4. Non-loadbearing elements or parts of works and products therefor>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>5. Products for use in ventilation systems (excluding smoke and heat exhaust ventilation)>TABLE>>TABLE>6. Products to be used within services>TABLE>>TABLE>